Citation Nr: 1415014	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-36 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim for entitlement to service connection for a left leg injury.  

2.  Whether new and material evidence exists to reopen a claim for entitlement to service connection for a right eye injury.  

3.  Whether new and material evidence exists to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case has, through his representative, requested a hearing by videoconference with a Veterans Law Judge (VLJ).  

Under 38 C.F.R. §20.703, a Veteran may request a hearing before the Board when submitting the substantive appeal (VA Form 9) or any time thereafter, subject to the restrictions in 38 C.F.R. §20.1304.  See 38 C.F.R. §20.703 (2013).  As the Veteran has not been afforded a hearing to discuss the current issues, the case is to be remanded so that such a hearing can be afforded. 

The Veteran has specifically requested a hearing by videoconference at his local regional office (RO), and one should be should be scheduled at the earliest convenience.  The Veteran should be notified of the time, date, and place of the hearing.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing before a Veterans Law Judge at the earliest possible convenience.  The Veteran should be notified at his current and correct address of the date, time and place of the hearing, and he is advised that he may submit additional evidence at the time of the hearing (to include any waivers of RO review).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


